Case 9:19-cv-80834-DMM Document 21 Entered on FLSD Docket 09/06/2019 Page 1 of 2



                            UNITED STATES DISTRICT COUVT
                            SO U TH ER N DISTR IC T O F FLO R IDA

                           CaseNo.19-80834-CV-M 1DDLEBROOKS

  JOURNEY NEW ELL,individually and on
  behalfofa11otherssim ilarly situated,

         Plaintifll


   CREDIT GUARD OF AW M CA,lNC.,
   aFloridaCop oration,

         Defendant.
                                             /
                             ORDER cl-ojlwc cAsE
         THIS CAUSE comesbeforetheCourtupontheParties'JointStiptzlation?orDismissal
   withPrejudice,tiledonSeptember5,2019.(DE 20).TheCourtconpatulatesthePartiesontheir
   nmicableresolution ofthismatterand notesthatplzrspanttoAnagoFranchising,Inc.v.Shaz,LLC,

   677F.3d1272(11thCir.2012),theParties'Stipulationisself-executingandnoOrderoftheCourt
                            ,
                                                                          '
                      .


   isrequired to dism issthisaction. Accordingly,itishereby

         O R DER ED and A DJUD G ED that

             ThisactionDISSO SSED W ITH PREJUDI/E astoPlaintiffJourneyNewell.
             Thisaction isDISSM ISSED W ITHOUT PREJUDICE asto potentialfutureclaim s

             oftheputativeclassm embers.

          3. The Clerk ofCourtshallCLOSE thisCASE.

          4. The Clerk shallalso D EN Y a11pending m otionsA S M O O T.
Case 9:19-cv-80834-DMM Document 21 Entered on FLSD Docket 09/06/2019 Page 2 of 2



        SIG NED in Cham bersin W estPalm Beach,Florida,this    ofSe em ber,2019.




                                                   M ,D M .M ID D LEBR OO K S
                                               UNITED STATES DISTRJCT JUDGE

  cc:   ColmselofRecord
